DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is vague and indefinite because in lines 9-11 sets forth that the float is “within the discharge tube and the outer case”. This is confusing because as shown in the figures the float is disposed outside and around the discharge tube. The examiner would suggest setting forth the float is within a space formed between the discharge tube and the outer case. Claim 11 is similarly vague and indefinite at line 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cassel et al (USPN 10,030,651).
	Cassel et al discloses a method of regulating axial movement of a float 2400 within a fluid pump (title/abstract), the fluid pump comprising an outer case 1800 extending along a vertical axis and a discharge tube 1500 coaxial with the outer case and disposed between a fluid inlet 1550 and a fluid outlet (top of the discharge tube) of the pump, the method comprising: shifting the float in a first axial direction toward a rocker 1200 mounted on the discharge tube; dampening a movement of the float in the first axial direction by a dampening mechanism 2110, 2115 at least partially disposed on the float (the tope surface of the float forms part of the damping mechanism since it abuts 2110); actuating the rocker from a first state to a second state by movement of the float in the first axial direction, wherein (note the discussion of Fig. 1 from col. 3 line 46 thru col. 4 line 16 for the following steps) the rocker opens a pneumatic valve when in the second state such that pressurized gas can enter the outer case to drive fluid out of the pump through the discharge tube; and shifting the float in a second axial direction away from the rocker as a fluid level within the pump decreases.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
-the prior art neither discloses nor makes obvious a submersible fluid pump as set forth in claim 1 including a “plurality of magnets comprising a first magnet fixed with respect to the actuator and a second magnet fixed with respect to the float, the second magnet configured to magnetically repel the first magnet as the float moves to tip the actuator to either open or close the pneumatic valve”.
Newcomer et al (USPN 5,141,404) discloses the closest prior art including a float displaced along a discharge tube as claimed and an actuator for a pneumatic valve. There are plural magnets including a first magnet46 which translates to move the pneumatic valve and a second magnet 78 that is mounted on the end of a control rod 66 that translates relative to a float. Webb et al discloses a float actuated valve in Figure 4 which includes magnets 300, 306 fixed to a float and attracted to magnets fixed to a tube. It would not have been obvious to modify the pump references disclosing magnets used as damper mechanisms since in Webb et al the  magnets create a snap action to quickly actuate the float.
-the prior art neither discloses not makes obvious a submersible fluid pump as set forth in claim 11 including an outer case, discharge tube, float, a pneumatic valve and an actuator, wherein the fluid pump does not include a control rod. 
The prior art references which utilize a float to actuate a pneumatic valve of a pump utilize control rods to provide actuation of the valve.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newcomer et al, Webb et al, Harrold, Anthony et al and Edwards et al disclose float actuated valves.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
December 3, 2022